El Juez Asociado Señor De Jesús
emitió la opinión del tribunal.
Agapito Díaz instituyó una acción de desahucio en pre-cario contra Victoriana Ramos y Anastacio Olivero, solici-tando el lanzamiento de los demandados de cierta casa y solar por ellos ocupados. Alegó el demandante ser dueño de la totalidad del solar, incluyendo la parte ocupada por la casa, la cual admitió el demandante pertenecía a la deman-dada Victoriana Ramos. Siguió el caso sus trámites ordi-narios, dictándose sentencia por la Corte de Distrito de Ba-yamón a favor del demandante en 10 de diciembre de 1934, decretando el desabncio de los demandados y condenándolos al pago de las costas.
Contra esta sentencia apelaron los demandados para ante este tribunal, siendo confirmada la misma porque hallándose *5uno de sus jueces fuera de Puerto Pico, los cuatro restantes se dividieron de tal forma que dos de ellos votaron por la confirmación de la sentencia y los otros dos por su revoca-ción (51 D.P.E. 822). Devuelto el mandato a la corte inferior, el demandante radieó su memorándum de costas en el cual incluye una partida de $250 para honorarios de abo-gado, $10 por honorarios del secretario por concepto de ra-dicación y señalamiento, y $2.20 por derechos de emplaza-miento.
Los demandados radicaron un escrito de impugnación al memorándum de costas, en el que alegan que el demandante no tiene derecho a cobrarlas porque en la opinión dictada por la Corte Suprema confirmando la sentencia apelada no se hace mención de costas. Eefiriéndose entonces a los ho-norarios de abogado, arguye que en la fecha en que se con-firmó la sentencia por el Tribunal Supremo el artículo 327 del Código de Enjuiciamiento Civil, sobre costas, había sido enmendado por la Ley (núm. 94) de 11 de mayo de 1937 (Leyes de 1936-37, pág. 239), y que de acuerdo con esta ley la condena de costas no incluye honorarios de abogado a me-nos que específicamente lo exprese el tribunal sentenciador; que el desembolso de $2.20 que aparece consignado en el me-morándum de costas por gastos de emplazamiento tampoco está autorizado por el artículo 327 del Código de Enjuicia-miento Civil según fué enmendado por la citada ley de 11 de mayo de 1937, y que asumiendo sin aceptarlo, que el de-mandante tuviese derecho a recobrar honorarios de abogado, el montante de éstos no debe exceder de $25, habida cuenta del tiempo que duró la vista del caso y de la prueba presen-tada, consistente, por parte del demandante, en dos docu-mentos.
Conforme resolvimos en el caso de Mason v. White Star Bus Line, Inc., 53 D.P.R. 337, y más tarde en el de Soltero v. Vélez, 53 D.P.R. 566, la ley por la cual debe regirse el memorándum de costas en este caso no es la existente al *6tiempo de confirmarse la sentencia, sino la qne imperaba en la fecha en qne se dictó la sentencia por la corte inferior en el año 1934. De acnerdo con la ley qne entonces regía, la condena de costas inclnía honorarios de abogado, a menos qne expresamente el tribunal los excluyese en el pronuncia-miento de costas. Ramíres v. American R. R. Co., 28 D.P.R. 181, 182; Brac v. Ojeda, 27 D.P.R. 658; Cortés y Segura v. Cortés, 43 D.P.R. 473. No hay duda, pues, qne de acuerdo con la sentencia dictada por el tribunal a quo el demandante tiene derechb a honorarios de abogado, y qne al apelarse y confirmarse la sentencia sin revocarse el pronunciamiento de costas qne contenía, quedó en todo su vigor la sentencia ape-lada, incluyendo desde luego el pronunciamiento de costas.
La única cuestión a determinar ahora es si el montante de los honorarios de abogado es razonable, consideradas las circunstancias especiales que han concurrido en este caso. Es evidente la falta de temeridad por parte de los demandados al defenderse de la acción de desahucio contra ellos establecida y la mejor prueba de ello es el hecho de que dos de los jueces de este tribunal entendieron que la sentencia debió ser revocada. Excluido el elemento de temeridad y habida cuenta de la naturaleza del pleito, en que no se levantaron difíciles cuestiones de derecho, en que la prueba fue breve, así como también el valor de la cuestión en controversia, que según hemos visto se trataba en parte de una casa comprada por la demandante por $250 y el solar que la sostenía, habida consideración de todas estas circunstancias, repetimos, entendemos que la partida concedida por concepto de honorarios de abogado debe reducirse a la cantidad de $100, que estimamos justa y ’razonable de acuerdo con dichas circunstancias.
Las partidas de honorarios del secretario por concepto de radicación y señalamiento no hay duda alguna que están comprendidas en el concepto de costas judiciales y lo mismo sucede con respecto a los gastos incurridos para emplazar a los demandados.
*7De acuerdo con la ley que en la fecha de la sentencia imperaba, el memorándum de costas debía presentarse dentro de los diez días siguientes a la devolución del mandato. Por consiguiente, no tienen razón los apelantes al insistir ahora en que el memorándum de costas fue presentado tardíamente al no radicarse dentro de diez días de dictada la sentencia en la corte inferior.
La demanda en el pleito principal de desahucio fue presentada por los abogados Dubón y Ochoteco en representación del demandante, y el hecho de que fuese el Sr. Ochoteco el que asistió al juicio no impide que su socio, Sr. Dubón, jure el memorándum de costas, si tenía la necesaria información.

Por las razones expuestas, procede modificar la resolución apelada, reduciendo la partida de honorarios de abogado a $100, y asi modificada, debe confirmarse.

El Juez Presidente Señor Del Toro no intervino.